AFFIRM; and Opinion Filed January 18, 2018.




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-17-00175-CV

                    FREDERICK R. LYNCH, Appellant
                                 V.
 TIM O’HARE, DAVID R. RAGSDALE, AND THE LAW OFFICES OF TIM O’HARE,
                              Appellees

                       On Appeal from the 162nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-15-12510

                              MEMORANDUM OPINION
                           Before Justices Francis, Evans, and Boatright
                                   Opinion by Justice Boatright
       Appellant sued appellees alleging legal malpractice in their handling of his personal injury

lawsuit. The trial court granted appellees’ traditional and no-evidence motion for summary

judgment on all of appellant’s claims. In a single issue, appellant argues that because no reporter’s

record was made of the summary judgment hearing, he is unable to present meaningful issues on

appeal. He relies on two rules of appellate procedure—rules 13.1 and 34.6(f)—in arguing the lack

of a reporter’s record entitles him to a new trial.

       Rule 13.1 lists the duties of a court reporter. TEX. R. APP. P. 13.1. It does not require that

there be a record of a summary judgment hearing. Id. The Texas Supreme Court has held that

creating a reporter’s record is neither necessary nor appropriate to the purposes of a summary
judgment hearing. Schneider Nat’l Carriers, Inc. v. Bates, 147 S.W.3d 264, 292 n. 141 (Tex.

2004).

         Rule 34.6(f) provides that an appellant is entitled to a new trial if a significant exhibit or

portion of a reporter’s record is lost or destroyed. TEX. R. APP. P. 34.6(f). Both parties acknowledge

a reporter’s record was never made. Therefore, Rule 34.6 does not apply to this case.

         Appellant has shown no error. We overrule his single issue and affirm the trial court’s

Order Granting Defendants’ Traditional and No Evidence Motion for Summary Judgment.




                                                     /Jason Boatright/
                                                     JASON BOATRIGHT
                                                     JUSTICE


170175F.P05




                                                  –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 FREDERICK R. LYNCH, Appellant                       On Appeal from the 162nd Judicial District
                                                     Court, Dallas County, Texas
 No. 05-17-00175-CV          V.                      Trial Court Cause No. DC-15-12510.
                                                     Opinion delivered by Justice Boatright.
 TIM O’HARE, DAVID R. RAGSDALE,                      Justices Francis and Evans participating.
 AND THE LAW OFFICES OF TIM
 O’HARE, Appellees

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

     It is ORDERED that appellees TIM O’HARE, DAVID R. RAGSDALE, and THE LAW
OFFICES OF TIM O’HARE recover their costs of this appeal from appellant FREDERICK R.
LYNCH.


Judgment entered this 18th day of January, 2018.




                                               –3–